PER CURIAM.
We find no error in the issues raised by appellant and therefore affirm. Provided, however, the award of prejudgment interest is incorrectly calculated. Interest accrued at the rate of six percent (6%) per annum to July 1, 1982, the effective date of an amendment to Section 687.01, Florida Statutes (Supp.1982). From July 1, 1982, to the date of judgment, July 19, 1983, interest should have been calculated at twelve percent (12%) per annum. See Meigs & Cope Agency of Florida, Inc. v. Koffey, 435 So.2d 867 (Fla.3d DCA 1983). Cf. Glades County, Fla. v. Kurtz, 101 F.2d 759 (5th Cir.1939). See generally, Annot., 4 A.L.R.2d 93.
The final judgment is affirmed in all respects except as to the rate of prejudgment interest. The case is remanded to the trial court with directions that interest be calculated as indicated above. As modified, the final judgment is affirmed.
AFFIRMED AS MODIFIED.
HERSEY, GLICKSTEIN and WALDEN, JJ., concur.